                               JOSEPH D. MARCHAND
                                     ATTORNEY AT LAW
                              117-119 WEST BROAD STREET
                                       P.O. BOX 298
                             BRIDGETON, NEW JERSEY 08302
                        (856) 451-7600         FAX (856) 451-6535

MEMBER OF NJ AND PA BAR

October 20, 2020                                           Via CM/ECF

Honorable Jerrold N. Poslusny, Jr.
United States Bankruptcy Court
U.S. Post Office & Courthouse
Camden, NJ 08101-2067

Re:    B/E/O: Marla Webster
       Chapter 7 Bankruptcy, Case No. 19-22411/JNP
In re: Response to Debtor’s Motion to Convert Case to a Chapter 13

Dear Judge Poslusny:

        Kindly accept this letter in lieu of more formal Pleading responding to Debtor’s
Motion to Convert Case to a Chapter 13. The Trustee has a limited Objection to the
Conversion. The Debtor has chosen its own form of Order which merely states that the
Case is Converted to Chapter 13. The Debtor did not include the Court’s standard Order
for Conversion. I would request that at a minimum the following paragraphs should be
checked on the Court’s standard Conversion Order:

       Ordered that the Chapter 7 Trustee shall:

              within 30 days of the date of this Order, file a Request for Payment of
              Administrative Expenses including deferred filing fees, if appropriate,
              it is further

       Ordered that:

              the case shall not be dismissed in the event that the debtor is
              unsuccessful in confirming and completing a plan, but will be
              converted to a Chapter 7

              the conversion to Chapter 13 is conditioned upon payment by the
              debtor(s), through the Chapter 13 Plan, of all allowed Chapter 7
              Administrative expenses
        I certainly disagree with many of Debtor’s Counsel’s comments about the Trustee
which appear to be a personal attack and I would assert are unwarranted in the case at
bar. I did talk with the Debtor’s Counsel on several occasions and noted that the Debtor
never developed a plan on how she would repay Creditors.

       In conclusion, the only objection to the Motion as it stands at this time is the form
of Order which should be entered regarding the conversion to Chapter 13. Once that is
executed the Trustee & Attorney for Trustee will submit their Fee Applications. I have
chosen not to respond directly to the various personal attacks as I do not feel they are
warranted in this standard Motion to Convert.

Most respectfully,

/s/ Joseph D. Marchand

Joseph D. Marchand, Esquire
Chapter 7 Bankruptcy Trustee

JDM:mmh
cc via CM/ECF: United States Trustee’s Office
cc via CM/ECF: David Adler, Esquire(Attorney for Debtor(s))
cc via mail: Marla Webster, Debtor
